internal_revenue_service number release date index number ---------------------------- --------------------------------- ----------------------- ----------------------------- in re ------------------------ -------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-124708-04 date september ty ------------------------ ---------------- -------------------------------------- -------------- ------- --------------------------- ---------------------------- ---------------------- ---------------- index taxpayer date trust dollar_figurea year law firm attorney taxpayer’s accountant date dear --------------------- this is in response to your letter dated date sent on behalf of the estate of taxpayer requesting an extension of time under ' of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make a timely allocation of generation-skipping_transfer gst_exemption with respect to a transfer made by taxpayer to a charitable_lead_unitrust the facts and representations submitted are summarized as follows on date taxpayer created a charitable_lead_unitrust hereinafter trust and transferred to it cash and marketable_securities having a fair_market_value of dollar_figurea under the terms of trust the trustee of trust shall select from time to time one or more organizations described in sec_170 sec_2055 and sec_2522 hereinafter the charitable recipient and pay to the charitable recipient each year a unitrust_amount equal to percent of the net fair_market_value of the trust assets valued annually trust shall terminate at the expiration of years from the date of trust’s creation upon termination of trust the trustee shall pay principal and income to taxpayer’s plr-124708-04 grandchildren then living in equal shares per capita and to the issue of any grandchild of taxpayer who shall not then be living divided among the issue per stirpes however if any beneficiary has not yet reached the age of thirty years in lieu of distribution to the grandchild distribution shall be made to a separate trust for the benefit of the grandchild the trustee of any separate trust may make distributions of principal and income as the trustee deems necessary or desirable for the support maintenance education or other benefit of the grandchild in respect of whom the share shall be held for several years prior to the creation of trust taxpayer had relied on law firm to handle her estate_planning affairs on date upon the advice and recommendation of attorney a member of law firm taxpayer created trust at that time attorney explained to taxpayer that by creating a_trust the remainder of which would be for the benefit of taxpayer’s descendants beyond taxpayer’s children’s generation and allocating taxpayer’s gst tax exemption to it the assets of the trust would be exempt from the gst tax indeed trust was funded with an amount specifically intended to result in a taxable gift equal to the gst tax exemption available to taxpayer in year taxpayer signed and timely-filed the united_states gift and generation-skipping_transfer_tax return form_709 for year however due to an apparent misunderstanding taxpayer’s accountant who prepared the form_709 for year did not allocate taxpayer’s exemption to cover the amount_of_the_gift taxpayer made in year taxpayer died on date after reviewing the year form_709 upon taxpayer’s death it was discovered that no allocation of taxpayer’s gst_exemption had been made to the transfer to trust the executors of taxpayer’s estate now request an extension of time under sec_2642 to make an allocation of taxpayer’s gst_exemption to the assets transferred to trust in year in addition the executors of taxpayer’s estate request that the allocation be based on the value of the assets transferred to trust as of the date of the transfer sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst tax exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst tax exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed in general the gst tax is computed by multiplying the taxable_amount by the applicable_rate the applicable_rate is the highest federal estate_tax rate multiplied by the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio plr-124708-04 is the excess if any of over the applicable_fraction determined for the trust from which such transfer is made under sec_2642 the applicable_fraction is a fraction a the numerator of which is the amount of the gst_exemption allocated to the trust and b the denominator of which is i the value of the property transferred to the trust reduced by ii the sum of i the federal estate_tax rate or state death_tax actually recovered from the trust attributable to such property and ii any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2642 provides that except as provided in sec_2642 if the allocation of the gst tax exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst tax exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst tax exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute plr-124708-04 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer’s estate is granted an extension of time of days from the date of this letter to file a supplemental form_709 for the year transfer to trust the form_709 should include a notice of allocation properly allocating taxpayer’s gst tax exemption to the transfer in year if trust meets the requirements for a charitable deduction under sec_2055 or sec_2522 the value of the property transferred to trust will be reduced in the denominator of the applicable_fraction by the amount of this charitable deduction the gift_tax value of the transfer to trust will be used in determining the amount of gst tax exemption to be allocated to the trust and the allocation will be effective as of the date of the transfer a copy of this letter should be attached to the supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio a copy is included for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether trust meets the requirements for a charitable deduction under sec_2055 or sec_2522 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s estate plr-124708-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs special industries enclosure
